Citation Nr: 0319115	
Decision Date: 08/06/03    Archive Date: 08/13/03

DOCKET NO.  01-09 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
January 1946.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii, which continued a 50 percent disabling 
rating for PTSD.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107 (West 2002)) became law.   
Recent decisions by the U.S. Court of Appeals for Veterans 
Claims (Court) have mandated that VA ensure strict compliance 
with the provisions of the VCAA. See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002)("Both the statute, 38 
U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary.").  In 
the instant case, the veteran has not been provided adequate 
notice of the VCAA as mandated by the Court.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently invalidated provisions of 38 
C.F.R. § 19.9(a)(2) and (a)(2)(ii).  These provisions allowed 
the Board to take corrective action to cure defective VCAA 
duty-to- notify letters.  The Board no longer has authority 
to attempt to cure VCAA deficiencies.  See Disabled American 
Veterans v. Principi, 327 F.3d 1339 (Fed. Cir. 2003).  The 
result is that the RO must notify the veteran of the 
applicable provisions of the VCAA, including what evidence is 
needed to support the increased rating claim, what evidence 
VA will develop, and what evidence the veteran must furnish.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  Particularly, the RO must 
notify the veteran of the applicable 
provisions of VCAA, including what 
evidence is needed to support the 
increased rating claim, what evidence VA 
will develop, and what evidence the 
veteran must furnish. 

2.  Once the development above has been 
completed, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded the following examination: 
Psychiatric.  The examination should be 
conducted by a qualified mental health 
professional who has NOT previously 
examined the veteran.  Send the claims 
folder to the examiner for review.  The 
examiner should offer an opinion 
regarding the degree of functional 
impairment, if any, caused by PTSD, as 
opposed to any other psychiatric 
disorders found.  The examiner should 
include in the diagnostic formulation an 
Axis V diagnosis (Global Assessment of 
Functioning score), consistent with the 
American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Mental Disorders, and explain what the 
assigned score represents.  The examiner 
should also comment on the impact that 
the veteran's PTSD has on his ability to 
obtain and maintain gainful employment.   

3.  Thereafter, the RO should 
readjudicate the veteran's claim of 
entitlement to a rating in excess of 50 
percent disabling for PTSD.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The veteran should be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to ensure due process, and the 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




